


110 HCON 230 : Supporting the observance of Breast Cancer

U.S. House of Representatives
2007-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. CON. RES. 230
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 30, 2007
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the observance of Breast Cancer
		  Awareness Month, and for other purposes.
	
	
		Whereas every 3 minutes a woman is diagnosed with breast
			 cancer;
		Whereas another 180,510 new cases of breast cancer are
			 expected to be diagnosed in the United States in 2007;
		Whereas breast cancer is the leading cause of death among
			 women between the ages of 45 and 54;
		Whereas 1 out of every 8 women who live to the age of 85
			 will develop breast cancer in her lifetime;
		Whereas the survival rate of women who have breast cancer
			 is 98.1 percent when detected in the early stages;
		Whereas mammograms and monthly breast self-examinations
			 are the key components of early detection; and
		Whereas observing a Breast Cancer Awareness Month would
			 provide a special opportunity to offer education on the importance of monthly
			 breast self-examinations and annual mammograms: Now, therefore, be it
		
	
		That Congress—
			(1)supports the observance of Breast Cancer
			 Awareness Month in order to provide a special opportunity to offer education on
			 the importance of monthly breast self-examinations and annual
			 mammograms;
			(2)salutes the more than 2.4 million breast
			 cancer survivors in the United States and the efforts of victims, volunteers,
			 and professionals who combat breast cancer each day;
			(3)recognizes and applauds the national and
			 community organizations for their work in promoting awareness about breast
			 cancer, providing information, and offering treatment to its sufferers;
			 and
			(4)urges organizations and health
			 practitioners to use this opportunity to promote awareness about breast cancer,
			 to support monthly self-examinations, and to encourage annual
			 mammograms.
			
	
		
			Passed the House of
			 Representatives October 29, 2007.
			Lorraine C. Miller,
			Clerk
		
	
